DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KRISTA GLOVER,
                             Appellant,

                                    v.

                         MILDRED PHILLIPS,
                             Appellee.

                              No. 4D18-1453

                          [October 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Karen     Miller,    Judge;     L.T.    Case     No.
502007DR003020XXXXNB.

   Anne M. Lynch of Anne M. Lynch, P.A., West Palm Beach, for appellant.

    Earl K. Mallory and Charles R. Boning of Mallory Law Group, Jupiter,
for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.